Cohn, J.
(dissenting in part). I concur in the result as to stock dividends declared by the Standard Oil Company of New Jersey, distributed in 1948 and 1949, and the stock dividends of the Standard Oil Company of California, distributed in 1949 and 1950. It doubtless was the intent of the settlor of this inter vivos trust (though inadequately expressed) to have allocated to the income beneficiary, such stock dividends payable out of current earnings of the two corporations in question. I am in accord with the determination reached by the majority in all respects save that I dissent insofar as it allows fees and disbursements to the attorneys for the income beneficiary payable out of the trust fund. There is no authority in law for such allowances in a proceeding brought in the Supreme Court under article 79 of the Civil Practice Act. (Pratt v. Pratt, 256 App. Div. 985; Fell v. McCready, 236 App. Div. 390, 401, affd. 263 N. Y. 602; Matter of Loomis, 273 N. Y. 76, 81.) The order appealed from should be further modified by striking therefrom the provision directing that the fees and disbursements of the attorneys for the objectants be charged against the principal of the trust, otherwise affirmed.
*31Peck, P. J., Dore and Bergan, JJ., concur with Shientag, J.: Cohn, J., dissents in part, in opinion.
Order, so far as appealed from, modified in accordance with the opinion herein and, as so modified, affirmed, with costs to all parties appearing and filing briefs herein, payable out of the trust. Settle order on notice.